 

 

 

U.S. DISTRICT CO
IN THE UNITED STATES DISTRICT couRT. MO

2019 JUL -8 PH 2:37
FOR THE SOUTHERN DISTRICT OF GEORGIA

;
DUBLIN DIVISION saa AM WU. :

WILLIAM MOSS, )
Plaintiff,
V. CV 319-035
TELFAIR STATE PRISON, 5
Defendant. ;
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which objections have been filed. (Doc. no. 11.)
Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge
as its opinion, DISMISSES Plaintiff's complaint for failure to state a claim upon which
relief may be granted, and CLOSES this civil action.

SO ORDERED this 3 Leey of July, 2019, at Augusta, Georgia.

hb hbai—2

UNITED STATYS DISTRICT JUDGE ~

 
